UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4052


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN WAYNE BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:01-cr-00013-BR-1)


Submitted:   July 11, 2013                        Decided:   July 24, 2013


Before MOTZ and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven     Wayne       Bell    appeals          the    district      court’s

judgment revoking his supervised release and sentencing him to

fourteen months’ imprisonment.               On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating   that    there    are    no   meritorious         issues     for    appeal   but

questioning      whether    the    district        court    committed        procedural

sentencing    error   by    considering       an    impermissible           factor    when

fashioning Bell’s sentence.            Bell has filed pro se supplemental

briefs echoing counsel’s claim and raising additional issues.

The Government has declined to file a response brief.                           After a

careful review of the record, we affirm.

           We will affirm a revocation sentence that falls within

the    prescribed      statutory         range       and         is    not     “plainly

unreasonable.”      United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006).       In making this determination, we first consider

whether the sentence is unreasonable, using the same general

analysis employed in review of original sentences.                           See id. at

438.   “This initial inquiry takes a more deferential appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for [G]uidelines sentences.”                          United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks and citations omitted).                Only if the sentence is



                                         2
procedurally       or    substantively           unreasonable        will    we    consider

whether it is “plainly” so.                Id. at 657.

            While       the     sentencing         court     “ultimately       has       broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court is required to

consider the Guidelines’ Chapter Seven policy statements and the

factors    applicable          to    revocation       sentences       under    18       U.S.C.

§§ 3553(a),      3583(e)       (2006).           Chapter     Seven    provides       that    a

revocation sentence should “sanction primarily the defendant’s

breach of trust.”          U.S. Sentencing Guidelines Manual Ch. 7, Pt.

A(3)(b) (2012).

            Both    Bell       and       his   counsel     question      whether        Bell’s

sentence    is   plainly        unreasonable         because       the   district        court

improperly relied upon the need to promote respect for the law

in sentencing Bell.             Because Bell did not raise this issue in

the district court, this claim is subject to review for plain

error.     See United States v. Bennett, 698 F.3d 194, 199-200 (4th

Cir. 2012), cert. denied, 133 S. Ct. 1506 (2013).                            To meet this

standard,    Bell       must    demonstrate         that   an   error       occurred,      the

error was plain, and the error affected his substantial rights.

United States v. Olano, 507 U.S. 725, 732 (1993).                           Even if these

requirements     are      met,      we    will     decline    to     correct      the    error

unless it “seriously affects the fairness, integrity or public

                                               3
reputation of judicial proceedings.”                            Id. (internal quotation

marks and alteration omitted).

            While § 3583(e) requires a district court to consider

most § 3553(a) factors in imposing a revocation sentence, it

specifically        omits       the        factors       listed        in     § 3553(a)(2)(A),

including        the        need      to     promote        respect           for        the     law.

Accordingly,      a     district       court        is    not    permitted          to    impose   a

revocation       sentence       based       primarily       on     these      considerations.

See Crudup, 461 F.3d at 439.                  Although the district court made a

single reference to the need to promote respect for the law, we

conclude     that      this        brief     statement          does    not    render          Bell’s

sentence unreasonable.                Rather, viewing the revocation hearing

as   a   whole,        we     conclude       the     court        designed      the        sentence

primarily    to     sanction         Bell’s     breach       of    the      trust        the   court

placed in him at an earlier revocation hearing when it provided

him an additional chance to comply with his mandated treatment

program.     The court also properly considered the need to deter

further misconduct in imposing Bell’s sentence.                                     We therefore

find no violation of § 3583(e).

            In his pro se supplemental brief, Bell asserts that he

was not provided adequate notice of the revocation hearing to

permit     him    to        prepare    and     to        obtain     necessary            witnesses.

Because he did not raise an objection on this basis in the

district court, we review the issue for plain error.                                     See Olano,

                                                4
507 U.S. at 732.        Due process requires that a defendant charged

with a supervised release violation be afforded adequate notice

of the charges to permit him to prepare a defense.                             United

States v. Chatelain, 360 F.3d 114, 121 (2d Cir. 2004); see Fed.

R. Crim. P. 32.1(b)(2); Morrissey v. Brewer, 408 U.S. 471, 489

(1972) (minimum due process requirements for parole revocation);

United   States   v.    Copley,    978   F.2d    829,    831    (4th    Cir.     1992)

(recognizing that due process requirements apply to revocations

of supervised release).          However, our review of the record does

not support Bell’s timeline of events or suggest that Bell was

deprived of adequate opportunity to present his defense.                           Cf.

United States v. Cotroneo, 89 F.3d 510, 513-14 & n.7 (8th Cir.

1996)    (concluding     that    district    court      did    not     violate    due

process by failing to comply with Rule 32.1, nor did it abuse

its discretion in denying continuance, when defendant received

detailed     revocation     petition     eight    days    before       hearing    and

Government’s evidence one day before hearing).                    Moreover, even

had an error occurred, we conclude, based on Bell’s description

of the allegedly omitted testimony, that this testimony would

not   have   impacted     his   revocation      proceedings      and,    thus,    its

omission did not violate his substantial rights.

             We have reviewed the remaining issues raised in Bell’s

pro se supplemental briefs and find them without merit.                     Insofar

as    Bell   attempts     to    challenge    counsel’s        ineffectiveness      in

                                         5
advising him to admit that he violated the conditions of his

supervised       release,     his       claim       is     not    cognizable      on    direct

appeal,     as    no     ineffectiveness             appears       conclusively        on        the

record.        See United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).        Nor does the record contain evidence sufficient to

undermine       the    validity      of    his       admission       to   the     use       of    a

controlled substance or the court’s findings that he violated

his supervised release terms.                  See United States v. Copley, 978

F.2d    829,     831   (4th   Cir.      1992)       (indicating       that    the      district

court    need     only    find      a     supervised            release   violation         by    a

preponderance of the evidence).

               While   Bell   asserts          that       his    supervision      should         not

have    been      revoked     based       on        the    violations        he   committed,

revocation was mandatory due to the district court’s finding

that he used an illicit substance.                         See 18 U.S.C. § 3583(g)(1)

(2006) (mandating revocation when district court finds defendant

has possessed controlled substance); United States v. Clark, 30

F.3d 23, 26 (4th Cir. 1994) (concluding that, where the district

court finds intentional or culpable use of controlled substance,

finding of possession necessarily follows, requiring application

of § 3583(g)).           Absent evidence to the contrary, the court is

presumed to have considered and rejected the exception to this

rule.     See United States v. Hammonds, 370 F.3d 1032, 1038-39

(10th Cir. 2004); United States v. Crace, 207 F.3d 833, 835-36

                                                6
(6th Cir. 2000).          Moreover, the court acted well within its

discretion in revoking Bell’s supervision based on his repeated

failure to comply with the treatment programs mandated by his

probation officer and the terms of his supervised release.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Bell, in writing, of the right to

petition    the    Supreme      Court    of       the    United     States   for   further

review.    If Bell requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this       court        for        leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Bell.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the    materials

before    this    court   and    argument          would    not     aid   the   decisional

process.



                                                                                   AFFIRMED




                                              7